Case 1:20-cv-24069-RNS Document 43 Entered on FLSD Docket 10/21/2020 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF FLORIDA


     1199SEIU UNITED                        )
     HEALTHCARE WORKERS EAST,               )
                                            )   No. 1:20-cv-24069-RNS
            Plaintiff,                      )
                                            )   Hon. Robert N. Scola, Jr.,
            v.                              )   District Judge
                                            )
     LOUIS DEJOY, Postmaster                )   Hon. Jonathan Goodman,
     General and Chief Executive            )   Magistrate Judge
     Officer of the United States Postal    )
     Service; and the UNITED STATES         )
     POSTAL SERVICE,                        )
                                            )
           Defendants.                      )

            DECLARATION OF STEVE ART IN SUPPORT OF
    PLAINTIFF’S EMERGENCY MOTION FOR PRELIMINARY INJUCTION

            I, Steve Art, hereby declare and state as follows:

            1.    I am counsel for Plaintiff, 1199SEIU United Healthcare Workers
     East, in the above captioned matter. I am also a partner with the law firm of
     Loevy & Loevy.

             2.   I am over the age of 18 and competent to make this Declaration. The
     statements contained in this Declaration are based on my personal knowledge and
     a review of relevant records. If called and sworn as a witness, I would and could
     testify competently to the matters set forth herein.

           3.   Attached as Exhibit 24 is a true and correct copy of Extraordinary
     Measures Memorandum, United States Postal Service, dated October 20, 2020.

            4.    Attached as Exhibit 25 is a true and correct copy of “Key swing states
     vulnerable to USPS slowdowns as millions vote by mail, data shows,” Washington
     Post, Jacob Bogage, October 20, 2020.

            5.    Attached as Exhibit 26 is a true and correct copy of a letter from the
     U.S. Attorney’s Office for S.D.N.Y. to Hon. Victor Marrero tilted Jones et al. v.
     United States Postal Service et al., No. 20-CIV-6516 (VM), filed in Jones v. United
     States Postal Service, No. 20-CIV-6516 (VM) (S.D.N.Y.) as ECF No. 90 and dated
     October 16, 2020 (“Oct. 16 SDNY Jones Letter”).
Case 1:20-cv-24069-RNS Document 43 Entered on FLSD Docket 10/21/2020 Page 2 of 3




            6.    Attached as Exhibit 27 is a true and correct copy of Exhibit 1 to the
     Oct. 16 SDNY Jones Letter, titled “USPS FY20 Q2 – FY21 Q1 To-Date Service
     Performance For Market-Dominant Products: Nation – By Week.” Jones v. United
     States Postal Service, No. 20-CIV-6516 (VM) (S.D.N.Y.), ECF No. 90-1.

            7.    Attached as Exhibit 28 is a true and correct copy of Exhibit 2 to the
     Oct. 16 SDNY Jones Letter, which is a news release from the United States Postal
     Service titled “The U.S. Postal Service Continues to Maintain Service
     Performance Amid Surge in Mail Volume.” Jones v. United States Postal Service,
     No. 20-CIV-6516 (VM) (S.D.N.Y.), ECF No. 90-2.

             8.     Attached as Exhibit 29 is a true and correct copy of Exhibit 3 to the
     Oct. 16 SDNY Jones Letter, which is a report providing scores and delivery
     statistics for various classes of USPS mail. Jones v. United States Postal Service,
     No. 20-CIV-6516 (VM) (S.D.N.Y.), ECF No. 90-3.

            9.   Attached as Exhibit 30 is a true and correct copy of Exhibit 4 to the
     Oct. 16 SDNY Jones Letter, which is a report providing Processing Operations
     Summary Reports and an Election Mail Service Performance Score for USPS.
     Jones v. United States Postal Service, No. 20-CIV-6516 (VM) (S.D.N.Y.), ECF
     No. 90-4.

  I declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, and under the laws
  of the United States of America, that the foregoing is true and correct.


  Executed on October 21, 2020                         /s/ Steve Art
                                                       Counsel for Plaintiff




                                            2
Case 1:20-cv-24069-RNS Document 43 Entered on FLSD Docket 10/21/2020 Page 3 of 3




                            CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on October 21, 2020, a true and correct copy of the

  foregoing document was electronically filed with the Clerk of the Court using the

  CM/ECF system, which will send a notice of electronic filing to all counsel of record.



  Executed on October 21, 2020                         /s/ Steve Art
                                                       Counsel for Plaintiff
